         Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                       §
In re:                                                 §        Chapter 11
                                                       §
Washington Prime Group Inc., et al.,1                  §        Case No. 21-31948 (MI)
                                                       §
                  Debtors.                             §        (Jointly Administered)
                                                       §

      SVP’S: (I) OPPOSITION TO THE EMERGENCY MOTION OF THE OFFICIAL
      EQUITY COMMITTEE TO COMPEL SVP TO PRODUCE A NARROW SET OF
    INTERNAL DOCUMENTS AND (II) CROSS-MOTION FOR A PROTECTIVE ORDER
                             Ref. Docket Nos. 729 & 737

         EMERGENCY RELIEF HAS BEEN REQUESTED. RELIEF IS REQUESTED NO LATER
         THAN 5:00 PM ON AUGUST 3, 2021.

         IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
         EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
         APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
         HEARING.   OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
         UNOPPOSED AND GRANT THE RELIEF REQUESTED.

         Strategic Value Partners, LLC and its affiliated funds (“SVP” or the “Plan Sponsor”),2

respectfully submits this (1) Opposition to the Official Equity Committee’s (the “OEC”)

Emergency Motion of the Official Equity Committee to Compel SVP to Produce a Narrow Set of

Internal Documents [Docket No. 729] (the “Motion to Compel”) and (2) emergency cross-motion

for a protective order to quash or limit the OEC’s demand for a deposition of SVP (the “Cross-

Motion”). In support, SVP states as follows:




1
  A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
identification numbers may be obtained on the website of the Debtors’ proposed claims and noticing agent at
https://cases.primeclerk.com/washingtonprime. The Debtors’ service address is 180 East Broad Street,
Columbus, Ohio 43215.
2
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Motion to
Compel.
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 2 of 16




                               PRELIMINARY STATEMENT

       1.      On July 26, 2021, the OEC served the Debtors with 36 document requests

essentially seeking every document concerning the finances of the Debtors for the last two-and-a-

half years, plus four deposition notices. Shortly thereafter, the OEC informally served SVP with

20 document requests and a notice of deposition. Although SVP has serious reservations as to

whether any of the discovery requests propounded on it are sufficiently relevant to confirmation

of the Debtors’ Plan, SVP sought to compromise.

       2.      Following two meet-and-confer sessions and additional correspondence, the parties

have reached general agreement on the parameters of discovery save for one issue: whether the

OEC is entitled to SVP’s private, internal communications concerning the Debtors’ marketing and

bidding process—specifically (i) the amount of time the Debtors allowed for bids; (ii) the

purported $2.3 billion cash requirement for a bid to be considered “qualified”; (iii) the anti-

collusion provisions; (iv) the forbearance of the Debtors’ debts with respect to SVP and other

potential bidders; and (v) the process by which the Debtors chose bids (collectively, the “Priority

Requests”).

       3.      SVP believes that its internal strategic thinking regarding the Priority Requests are

irrelevant to confirmation. Indeed, this Court and others have repeatedly shielded the internal

communications of a non-debtor (such as a plan sponsor or bidder) from discovery because such

information is irrelevant to confirmation and because it is unduly burdensome to require such a

party to divulge its strategic and proprietary information. Indeed, allowing a fishing expedition

into SVP’s internal communications could have a chilling effect on other participants in these and

future chapter 11 cases, including potential bidders and plan sponsors who do not wish to see their

private strategic documents become the subject of discovery and litigation.




                                                 2
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 3 of 16




       4.      The OEC’s case is exceedingly weak here given that the Debtors have agreed to

produce communications between SVP and the Debtors regarding these very topics, and SVP has

agreed to produce any related communications with third parties. The OEC will have all it needs

to test the business judgment of the Debtors at confirmation, including whether the marketing

process, as run, appropriately determined the highest and best bids for the Debtors’ business.

       5.      For the same reasons, SVP respectfully requests that the Court either quash the

deposition notice sent by the OEC or limit its scope to SVP’s knowledge regarding the factual

details of the Debtors’ marketing process. The OEC should not be allowed to ask an SVP witness

questions about topics that are outside the scope of permissible document discovery.

       6.      More fundamentally, SVP is concerned that the OEC’s focus on discovery is a

harbinger of wasteful litigation to come leading up to and during the confirmation hearing. Beyond

this discovery dispute, the OEC appears to be planning to wage a full-fledged valuation fight at

the confirmation hearing, replete with desktop valuations from experts and all the litigation entails.

Although the OEC has stood down from its slew of valuation requests to SVP, the OEC continues

to press the Debtors for extensive valuation discovery and, on information and belief, plans to offer

a desktop valuation of the Debtors from one or more experts at the confirmation hearing. While

the Court offered its view as to the utility of such theoretical valuations at the most recent hearing,

the OEC appears to be ignoring the message. In addition to adjudicating the instant dispute, SVP

believes that the parties would benefit from additional guidance from the Court regarding the

conduct of the confirmation hearing, including the role of valuation experts.

       7.      For the reasons set forth below, SVP respectfully requests that the Court deny the

Motion to Compel and grant SVP’s Cross-Motion for a protective order.




                                                  3
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 4 of 16




                                      JURISDICTION AND VENUE

       8.         This Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334(a).

Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

       9.         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


                                      RELEVANT BACKGROUND

       10.        On June 13, 2021, the Debtors filed a voluntary petition for relief under chapter 11

of title 11 of the United States Code (the “Bankruptcy Code”), thereby commencing the above-

captioned bankruptcy cases.           The Debtors continue to operate their business as debtors in

possession in accordance with sections 1107 and 1108 of the Bankruptcy Code.

       11.        On July 15, 2021, the U.S. Trustee appointed the OEC. See Docket No. 361.

       12.        On July 27, 2021, the OEC informally served upon SVP 20 document requests3 and

a notice of oral deposition.4 In the interest of efficiency, SVP agreed to accept the Requests and

Notice as though they had been properly served by subpoena.

       13.        On July 29, 2021, the Court entered the Stipulation and Agreed Order (1)

Rescheduling the Combined Hearing, (II) Extending the Voting, Objection, and Other Combined

Hearing Deadlines, and (III) Setting a Discovery and Litigation Schedule for the Official

Committee of Equity Security Holders Related to the Combined Hearing [Docket No. 704] (the

“Scheduling Order”). The Scheduling Order requires the parties to serve discovery requests by

July 30, 2021; to substantially complete the production of documents by August 11, 2021, at 12:00

P.M. (prevailing Central Time); and to complete fact depositions by August 18, 2021. Id.




       3
           Mot. to Compel, Exhibit 1 (the “Requests”).
       4
           Mot. to Compel, Exhibit 2 (the “Notice”).



                                                         4
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 5 of 16




       14.     Also on July 29, 2021, counsel for the OEC and SVP met and conferred by

telephone. During that call, counsel for the OEC stated that the OEC’s priority in discovery was

for SVP to produce documents responsive to the Priority Requests. Counsel to SVP stated that the

Debtors were already producing communications between SVP and the Debtors regarding the

Priority Requests, so it was unnecessary for SVP to produce the same documents. Counsel to SVP

further stated that although the relevance of the Priority Requests to confirmation was far from

clear, in the spirit of compromise, SVP would consider producing any communications with third

parties regarding the Priority Requests, but not SVP’s private, internal communications. Counsel

to SVP observed that purely internal documents regarding SVP’s private strategic thinking are

wholly irrelevant to the Debtors’ business judgment and, therefore, outside the scope of the

confirmation hearing. The OEC continued to press SVP to produce its internal communications.

       15.     The next day, on July 30, 2021, the parties held a follow-up meet and confer,

addressing specific issues that the parties had resolved or made progress in resolving. SVP

reiterated its offer to produce any third-party communications responsive to the Priority Requests,

but that it would not produce SVP’s internal documents. The parties crystalized their positions in

further email correspondence, and the OEC’s Motion to Compel followed.

       16.     As set forth in the Motion to Compel, the only current dispute between SVP and

the OEC is whether SVP should be compelled to produce its private, internal communications that

reveal its strategic thinking regarding the Priority Requests. However, it is necessary at this point

to also resolve the extent to which SVP must submit to a deposition. Each of these issues is

addressed below.




                                                 5
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 6 of 16




                                      RELIEF REQUESTED

       17.     Because the information the OEC seeks from SVP is not relevant to confirmation

of the Plan, SVP respectfully asks this Court to: (1) deny the Motion to Compel; and (2) enter a

protective order, substantially in the form attached hereto, quashing the OEC’s deposition of SVP,

or in the alternative, limit the deposition to SVP’s knowledge regarding the factual details of the

Debtors’ marketing process.


                                          ARGUMENT

         I.       The OEC’s Request for SVP’s Internal Documents Should Be Denied
                  Because Such Documents Are Irrelevant to Confirmation and It Would Be
                  Unduly Burdensome to Produce Them

       18.     The Court should deny the Motion to Compel seeking SVP’s internal

communications regarding the Priority Requests. SVP’s private strategic thinking is not relevant

to the confirmation hearing, which turns on whether the Debtors exercised sound business

judgment and conducted a proper marketing process.

       19.     The OEC has failed to articulate why SVP’s internal communications are relevant

and proportionate to the burden such requests impose. The focus of confirmation will presumably

be on the Debtors’ business judgment and whether the marketing process conducted by the Debtors

appropriately determined the highest and best bids. SVP’s internal communications are simply

not relevant to these topics, and the Motion to Compel fails to articulate any reasonable connection.

See, e.g., In re Adkins Supply, Inc., 555 B.R. 579, 585-86 (Bankr. N.D. Tex. 2016) (“Rule 26(b)(1)

defines the scope of discovery as ‘any nonprivileged matter that is relevant.’”) (internal citation

omitted); In re McCarble, Case No. 14-3210-H3-7, 2015 WL 1407311, at *3 (Bankr. S.D. Tex.

Mar. 25, 2015) (“[P]arties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense.”).



                                                 6
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 7 of 16




       20.     Moreover, the Debtors are making substantial productions in response to the OEC’s

extensive discovery requests, rendering SVP’s internal communications discussing these topics

even less probative. See, e.g., Balcacer v. Sam’s East Club Inc., Civ. A. No. 4:19-CV-03840, 2020

WL 1934851, at *1 (S.D. Tex. Apr. 22, 2020) (Under Federal Rule of Civil Procedure 26(b)(2)(C),

the district court must limit the extent of discovery “[w]hen the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive[.]”); Slipchenko v. Brunel Energy, Inc., Civ. A. No. H-11-1465,

2013 WL 12137785, at *1 (S.D. Tex. June 18, 2013) (same); In re Trevino, 564 B.R. 890, 905

(Bankr. S.D. Tex. 2017) (same); see also Ntakirutimana v. CHS/Cmty. Health Sys., Inc., Civ. A.

No. L-09-114, 2011 WL 13135608, at *1 (S.D. Tex. June 28, 2011) (noting that “a request for

production of documents to a party and a duplicative third-party subpoena, when the party is in

‘control’ of the documents in possession of the third party, may be improper under the Federal

Rules,” and finding that requests issued to third parties were unnecessary).

       21.     The OEC’s argument that SVP is relying on the “business strategy privilege” is a

red herring. See Mot. to Compel at 8. SVP is not relying on the “business strategy privilege” but

is instead relying on case law—including several rulings of this Court—stating that the internal

strategic thinking of a non-debtor is generally irrelevant to confirmation, and that it would be

unduly burdensome to require the disclosure of such sensitive and proprietary material.

       22.     SVP’s position is entirely consistent with this Court’s ruling in In re Legacy

Reserves Inc., No. 19-33395 (Bankr. S.D. Tex.) (Isgur, J.). In that case, the Official Committee of

Unsecured Creditors argued “that the RSA parties . . . put[ ] forward a plan in bad faith” and that

it “should be entitled to see the internal documentation from [a plan sponsor] leading up to the

[Restructuring Support Agreement], . . . and how that relates to . . . good faith (indiscernible).”




                                                 7
        Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 8 of 16




Hr’g Tr. at 7:11-12, 20-24, In re Legacy Reserves, Inc., et al., No. 19-33395 [Docket No. 585]

(Bankr. S.D. Tex. Oct. 8, 2019) (attached hereto as Exhibit 1). This Court ruled that discovery

into a plan sponsor’s “internal assessments” was “disproportionate to the dispute” because it

“would be unduly burdensome for [the plan sponsor] to produce that information” and because

“those internal assessments will not affect the Debtors’ good faith.” Hr’g Tr. at 9:10-18, In re

Legacy Reserves, No. 19-33395 [Docket No. 596] (Bankr. S.D. Tex. Oct. 10, 2019) (Isgur, J.)

(attached hereto as Exhibit 2).

        23.      The OEC attempts to distinguish Legacy Reserves by arguing that the holding was

limited to “sensitive internal valuation material” and would not apply to “the terms of a bidding

procedure that already has been disclosed and entered on the public docket in the form of an order.”

See Mot. to Compel at 9. That is a distinction without a difference: sensitive internal material is

sensitive internal material, regardless of whether it relates to valuation or other strategic analysis

that a plan sponsor has not disclosed to the public. The OEC’s requests do not seek information

“that already has been disclosed” to the public—they seek the opposite. And in any case, the

information the OEC seeks here is irrelevant to confirmation.

        24.      SVP’s position is likewise supported by this Court’s discovery rulings in In re

Speedcast Int’l Ltd., No. 20-32243-11 (Bankr. S.D. Tex.) (Isgur, J.). In that case, an objecting

creditor filed a motion to compel requesting the production of the plan sponsor’s “internal

communications, opinions, and valuations,”5 as a result of both the Debtors’ productions and the

plan sponsor’s third-party communications, which suggested that the plan sponsor improperly

influenced the plan formulation and “Plan Sponsor Selection Proceedings.”                          See id. at 6.


        5
         Black Diamond Capital Management, L.L.C’s Emergency Motion to Compel Production of Documents
From Centerbridge Partners, L.P., In re Speedcast Int’l, Ltd., et al., No. 20-32243 (Bankr. S.D. Tex Nov. 20, 2020)
[Docket No. 972].



                                                         8
        Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 9 of 16




Specifically, the objecting creditor cited documents produced by the Debtors where executives

purportedly discussed the plan sponsor’s scheme to “buy the votes” of trade creditors, as well as

third-party communications in which the plan sponsor instructed the Debtors’ management to tell

trade vendors: “Don’t sell your claims. For goodness sake, we need you to support this Plan and

vote on this Plan.” Hr’g Tr. at 11:16-12:05 In re Speedcast Int’l, Ltd., No. 20-32243 (Bankr. S.D.

Tex Dec. 7, 2020) (Isgur, J.) (attached hereto as Exhibit 3). This Court held that while it was

necessary to understand the problematic documents on an evidentiary basis “in general – if [a

creditor is] going to give them all the external communications and if there isn’t any showing of

something untoward going on internally. . . [the objecting creditor] doesn’t get to know how the

sausage is made by a bidder[.]”6 Id. at 20:14-21:03.

         25.      The OEC’s quest for SVP’s internal documents is no small matter. This Court and

others have recognized that the internal documents of a plan sponsor or bidder constitutes sensitive,

proprietary information that is ordinarily not relevant to confirmation. See Hr’g Tr. at 47:21-48:03,

50:11-25, In re Cobalt Int’l Energy Corp., No. 17-36709 (Bankr. S.D. Tex. Apr. 2, 2018) (Isgur,

J.) [Docket No. 717] (denying discovery of bidder’s internal subjective valuation because, inter

alia, it is their “proprietary information,” cannot be “the measure” of whether the auction was

conducted fairly, and “doesn’t demonstrate good faith [or] bad faith”) (attached hereto as Exhibit

5); Hr’g Tr. at 10:3-10, In re The Dolan Co., No. 14-10614 (BLS) (Bankr. D. Del. May 12, 2014)

[Docket No. 284] (stating that the creditor’s “assessment or determination of value is not an

appropriate area of inquiry, particularly given that the burden that’s before the Court—and in this



         6
            Id. at 20:14-21:03 (emphasis added). This Court subsequently proposed that the objecting creditor take a
short deposition of the plan sponsor and, absent the requisite showing that it fell into the example of the plan sponsor
calling “the Debtor and [explicitly saying] gerrymander,” the Court “should protect the confidential information of
the purchaser.” Hr’g Tr. 27:8-25., In re Speedcast Int’l, Ltd., No. 20-32243 (Bankr. S.D. Tex Dec. 9, 2020) (Isgur,
J.) (attached hereto as Exhibit 4).



                                                           9
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 10 of 16




case, the burden would be a plan confirmation burden, that would obviously embrace valuation,

but that the burden rests with the debtor, not with [the lender].”) Allowing the OEC to conduct a

fishing expedition into SVP’s private communications—even if such discovery is “limited” to the

OEC’s Priority Requests—could not only dissuade potential bidders from participating in this case,

but the collateral effects could be felt in future cases if potential stalking horse bidders, plan

sponsors and auction parties feel that the price for their participation in the process is opening up

to the world their private, internal communications regarding strategy. See In re Seitel, Inc., No.

03-12227 (Bankr. D. Del. Nov. 6, 2003) [Docket No. 368] (denying equity committee’s request

for production of bidder’s internal valuations and observing that “[i]f this type of information were

required to be disclosed, then the next logical step in discovery would be that the respective

bidders[’] internal deliberations . . . would be fair game for discovery.”); see also Exhibit 2, Hr’g

Tr. at 9:04-09, In re Legacy Reserves, Inc., No. 19-33395 [Docket No. 596] (“The general principle

of federal law is that our hearings all need to be open and that we try and search for the truth. We

shouldn’t impose restrictions that go beyond what is necessary. But we also shouldn’t be

disturbing bidding processes with irrelevant information that will not affect our ultimate

decisions.”) (emphasis added).

        26.     Here, the case for the production of SVP’s internal documents is particularly weak

given what the Debtors and SVP have already agreed to produce. In particular, the Debtors are

producing their communications with SVP regarding the Priority Requests, and SVP will produce

any communications with third parties regarding these same topics. While it is unclear how

prepetition communications between SVP and the Debtors are related to the question of whether

the marketing process actually run by the Debtors determined the highest and best bids, the OEC

will receive this discovery and put on the case it sees fit at confirmation. In light of this substantial




                                                   10
       Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 11 of 16




offer of production, there is certainly no cause for SVP to also produce its internal documents that

reveal its private strategic thinking.

        27.        Finally, to the extent the OEC is accusing SVP of bad faith or misconduct in an

effort to justify an unusual level of disclosure, the OEC’s bald assertion that the bidding procedures

were “designed to chill the bidding process to the benefit of SVP” 7 is not supported by any

evidence.

        28.        To be sure—and consistent with the Court’s comments at the most recent hearing—

the OEC is entitled to scrutinize the marketing process and ensure that it was well run and

sufficient. The parties are collectively providing the OEC with more than enough discovery to do

just that. There is no basis to order SVP to produce internal communications that reveal its private

strategic thinking, and the Motion to Compel should be denied.

        II.           Good Cause Exists to Enter a Protective Order Quashing the OEC’s
                      Notice, or in the Alternative, Limiting the Scope of the Notice

        29.        A protective order is necessary and appropriate here under Rule 26(c) of the Federal

Rules of Civil Procedure because a deposition of an SVP representative is unnecessary and unduly

burdensome.

        30.        Rule 26(c) of the Federal Rules of Civil Procedure, as made applicable to this

proceeding by Rule 9014 of the Federal Rules of Bankruptcy Procedure, provides that the Court

may, for good cause, issue a protective order on request of a party from whom discovery is sought.

Fed. R. Civ. P. 26(c); see also In re Skyport Global Commc’ns, Inc., 408 B.R. 687, 691 (Bankr.

S.D. Tex. 2009). Under Rule 26(c), this Court has broad discretion to impose reasonable




        7
            Mot. to Compel at 4.



                                                    11
      Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 12 of 16




limitations on discovery—including “forbidding” the requested discovery to “protect a party or

person from . . . undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

       31.      A party is entitled to a protective order by demonstrating good cause and a specific

need for protection. See In re Skyport, 408 B.R. at 691. In making this determination, “[t]he court

must balance the competing interests of allowing discovery and protecting parties and deponents

from undue burdens.” Williams ex rel. Williams v. Grenlee, 210 F.R.D. 577, 579 (N.D. Tex. 2002);

see also, e.g., Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 28 F.3d

1388, 1394 (5th Cir. 1994) (affirming protective order because the broad discovery requests would

have subjected defendant to undue burden, expense, and annoyance) (internal quotation marks and

citation omitted); Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 (5th Cir. 1990)

(affirming protective order where “no discovery was needed to resolve the motions to dismiss . . .”

or summary judgment motion, and thus, “the deposition would be unduly expensive and

burdensome”).

       32.      More generally, a court can and should limit proposed discovery that is not

proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1); Curtis v. Metro. Life Ins. Co., No.

3:15-CV-2328-B, 2016 WL 687164, at *3 (N.D. Tex. Feb. 19, 2016). This proportionality

standard requires consideration of, among other things, “the importance of the discovery in

resolving the issues [at stake in the action], and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P. 26 (b)(1). A court “must” limit discovery

when it is “unreasonably cumulative or duplicative, or can be obtained from some other source

that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i)-(iii).

       33.      The only relevant issue here is the confirmation of the Debtors’ Plan and the

conduct of the Debtors’ marketing process. Therefore, the OEC’s deposition should be quashed




                                                 12
      Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 13 of 16




in its entirety because nothing SVP has to say is relevant to the Debtors’ business judgment and

how the Debtors conducted the marketing process. The OEC is already taking multiple depositions

of the Debtors and their professionals regarding these topics. Accordingly, SVP respectfully

requests that the Court exercise its broad authority to prevent the deposition and quash the Notice.

Fed. R. Civ. P. 26(b)(2)(C), 26(c)(1); see also MetroPCS v. Thomas, 327 F.R.D. 600, 627-628

(N.D. Tex. 2018) (quashing subpoena on basis that the record did not support a determination that

deposition testimony was relevant to the claims at issue).

       34.     In the alternative, if this Court does not quash the Notice in its entirety, SVP

respectfully requests that the Court limit the questioning of any deposition of an SVP

representative to SVP’s knowledge, if any, about the details of the marketing process run by the

Debtors. As discussed in Section I, supra, the focus of the confirmation hearing should be on

whether the marketing process was conducted properly by the Debtors and was sufficient to attract

the highest and best bids for their assets. To the extent SVP has factual knowledge about how the

Debtors conducted the marketing process, any deposition should be limited to that topic and not

invade SVP’s internal strategic thinking. The OEC should not be permitted to seek information in

a deposition that it is not permitted to seek through document discovery of SVP.

      III.        The Parties Would Benefit From Additional Guidance Regarding the Scope
                  of Discovery and the Confirmation Hearing

       35.     At the July 29, 2021 hearing, this Court expressed the view, consistent with its

comments in past cases, that a theoretical desktop valuation may not be useful to the Court in the

presence of a real-world marketing process. Prior to the Court’s comments, the OEC had already

served numerous discovery requests on the Debtors and SVP seeking all manner of financial

information to support a valuation fight at confirmation. Indeed, the OEC has made no secret that

it has retained valuation expert firms who will undertake that work.



                                                13
      Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 14 of 16




       36.     On information and belief, there has been no change in the OEC’s game plan for

the confirmation hearing following the Court’s comments.          Although the OEC has (quite

understandably) stood down on its valuation-related document requests directed to SVP, the OEC

continues to press its valuation-related requests to the Debtors. To SVP’s knowledge, the OEC

likewise is continuing to prepare a theoretical desktop valuation to be revealed in expert reports,

and will conduct fact and expert depositions regarding valuation and a contested valuation trial at

confirmation. In other words, the OEC is running full speed ahead on a costly valuation fight,

notwithstanding the Court’s comments about the relevance of this exercise.

       37.     Given the timing of the discovery and confirmation hearing, SVP believes that the

parties would benefit from additional guidance from the Court regarding the scope of discovery

and the contours of the confirmation hearing. SVP is concerned that a multimillion dollar valuation

fight is not a worthwhile use of estate resources in this context and that absent further guidance

from the Court, that is exactly what the OEC plans to pursue.

                             BASIS FOR EMERGENCY RELIEF

       38.     Pursuant to Local Rule 9013-1, SVP respectfully requests emergency consideration

of this Cross-Motion by August 3rd, 2021. Emergency consideration is required due to the

expedited time frame for these proceedings and the OEC’s request for relief on the Motion to

Compel no later than August 3, 2021.

                                        CONCLUSION

       39.     For all the foregoing reasons and for the reasons detailed in the Objection, SVP

respectfully requests that the Court deny the Motion to Compel and grant the Cross-Motion, and

order further relief as the Court may deem just and proper.




                                                14
    Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 15 of 16




     Dated: August 2, 2021



By: Charles A. Beckham, Jr.
HAYNES AND BOONE, LLP                      DAVIS POLK & WARDWELL LLP
Charles A. Beckham, Jr.                    Damian S. Schaible (admitted pro hac vice)
Texas State Bar No. 02016600               Elliot Moskowitz (admitted pro hac vice)
Arsalan Muhammad                           Angela M. Libby (admitted pro hac vice)
Texas State Bar No. 24074771               Aryeh Ethan Falk (admitted pro hac vice)
Martha Wyrick                              450 Lexington Avenue
Texas State Bar No. 24101606               New York, NY 10017
1221 McKinney Street, Suite 4000           Telephone: (212) 450-4000
Houston, Texas 77010                       Facsimile: (212) 701-5800
Telephone: (713) 547-2000                  Email: damian.schaible@davispolk.com
Facsimile: (713) 547-2600                  Email: elliot.moskowitz@davispolk.com
Email: charles.beckham@haynesboone.com     Email: angela.libby@davispolk.com
Email: arsalan.muhammad@haynesboone.com    Email: aryeh.falk@davispolk.com
Email: martha.wyrick@haynesboone.com

                                           COUNSEL FOR SVP




                                      15
  Case 21-31948 Document 745 Filed in TXSB on 08/02/21 Page 16 of 16




                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was served by
electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice in
this case on August 2, 2021.
                                                /s/ Charles A. Beckham, Jr.
                                                Charles A. Beckham, Jr.
